DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the d. The annotations and reference numbers in the drawings are not easy to read. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities: 
Claim 1 line 4 recites "operation the blower" and should be amended to recite --operation of the blower--.
Claim 1 line 5 recites “to an interior space or an outside of the vehicle” and should be amended to recite --to an interior space or to an outside of the vehicle--.
Claim 1 line 6 recites “first refrigerant and second refrigerant” and should be amended to recite --a first refrigerant and a second refrigerant--.
Claim 6 recites “third refrigerant” and should be amended to recite --a third refrigerant--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi et al. (US 2014/0041826, herein Takeuchi).
In regards to claim 1, Takeuchi discloses
A thermal management system for a vehicle (Fig.1), comprising:
an interior air conditioning apparatus including a blower (45), a heating, ventilating and air conditioning (HVAC) core (15) and a door (paragraph 87, inside/outside air switching device) for introducing exterior air of the vehicle to cool the HVAC core during operation the blower and discharging air flowing through the HVAC core to an interior space or an outside of the vehicle:
a chiller (14) configured to exchange heat between first refrigerant and second refrigerant;

a second line (11) guiding the second refrigerant to be circulated sequentially through a compressor (30), a condenser (33) and the chiller (Fig.1); and
a controller (13) configured to operate the blower, the first pump and the compressor based on an exterior temperature of the vehicle and whether interior air conditioning is necessary, when cooling of the high-voltage battery is necessary (paragraphs 70, 87 and 97).
In regards to claim 2, Takeuchi discloses that the HVAC core is a heater core (paragraph 61) and the first line includes an electric heater (24) disposed between the HVAC core and the high-voltage battery cooling core (Fig.1).
In regards to claim 3, Takeuchi discloses that the first refrigerant is cooling water (paragraph 56) and the second refrigerant is air conditioning refrigerant (paragraph 60).
In regards to claim 4, Takeuchi discloses a first bypass line (Fig.1, 21 or 22) branched from a downstream point of the high-voltage battery cooling core and from an upstream point of the chiller and guiding the first refrigerant to flow to a heat exchanger (16 or 24).
In regards to claim 5, Takeuchi discloses a third line (22) branched from upstream and downstream points of the heat exchanger (16) to guide the first refrigerant to flow to a battery radiator (24).

Allowable Subject Matter
Claims 6-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims at least for the reason that the prior art of record does not disclose a fourth line guiding a third refrigerant to flow to a main radiator and then to the heat exchanger.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/Raheena R Malik/Examiner, Art Unit 3763